                         United States District Court
                           SOUTHERN DISTRICT OF CALIFORNIA


Uranna Longworth Greene
                                                           Civil Action No.     18-cv-02117-RNB

                                             Plaintiff,
                                      V.
Andrew Saul, Commissioner of Social                          JUDGMENT IN A CIVIL CASE
Security


                                           Defendant.


Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
or heard and a decision has been rendered.

IT IS HEREBY ORDERED AND ADJUDGED:
Plaintiff's motion for summary judgment is granted. Defendant's cross-motion for summary judgment
is denied. Judgment is entered reversing the decision of the Commissioner. The matter is remanded for
further administrative proceedings pursuant to sentence four of 42 USC 405(g).




Date:         10/21/19                                        CLERK OF COURT
                                                              JOHN MORRILL, Clerk of Court
                                                              By: s/ D. Juarez
                                                                                    D. Juarez, Deputy
